DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2020 and 09/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
After consideration, the restriction and/or election requirement mailed on 08/19/2021 is withdrawn. 

Drawings
The drawing of figure 4 is objected to because of incomplete illustration of a third storage unit 333.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 9-10 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a signal amount correction processing unit configured to execute”, “a determination unit configured to determine”, “an arithmetic mean processing unit configured to compute”,  “dark current correction processing unit configured to subtract” recited in claims 9-10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walker, Hopeton (Reg. No. 64808) on 12/2/2021.

The application has been amended as follow:

Claim 6 (currently amended). The solid-state imaging element according to claim 5, wherein the driving circuit causes the select transistor to output a signal of the voltage according to a charge overflowing from the low-sensitivity photodiode inside a period in which both the first and second conversion efficiency control transistors are switched on as a fourth voltage signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (US 2013/0256510) in view of Kobayashi (US 2016/0027824).

Regarding claim 1, Lyu discloses a solid-state imaging element comprising: 
a high-sensitivity-side transfer transistor configured to transfer a charge from a high-sensitivity photodiode having a sensitivity higher than a predetermined sensitivity to a first charge storage unit (Lyu: see fig. 4 and pars. [0028]-[0030], wherein a transistor 402 configured to transfer a charge from a high sensitivity photodiode to a first charge storage unit FD422); 
a low-sensitivity-side transfer transistor configured to transfer a charge from a low-sensitivity photodiode having a sensitivity lower than the predetermined sensitivity to a second charge storage unit (Lyu: see fig. 4 and pars. [0028]-[0030], in which a transfer transistor 401 configured to transfer a charge from a low sensitivity photodiode 411 to a second charge storage unit FD421); 
an amplification transistor configured to amplify a voltage of the first charge storage unit (Lyu: see fig. 4 and pars. [0028], [0034], noted that an amplification transistor 405 configured to amplify a voltage of the first charge storage unit FD422);
a first conversion efficiency control transistor configured to control a conversion efficiency of converting the charge to the voltage by opening and closing a pathway between the first and second charge storage units (Lyu: see fig. 4 and pars. [0028], [0033], wherein a dual floating diffusion switch 404 configured to control a conversion efficiency of converting the carge to the voltage by opening and closing a pathway between the first and second charge storage units FD422 and FD421).
Lyu does not disclose that a second conversion efficiency control transistor configured to control the conversion efficiency by opening and closing a pathway between the second charge storage unit and a third charge storage unit.
However, Kobayashi teaches that a second conversion efficiency control transistor configured to control the conversion efficiency by opening and closing a pathway between the second charge storage unit and a third charge storage unit (Kobayashi: see fig. 2 and pars. [0029], [0035], [0038], [0040], wherein a switching transistor 207 configured to control the conversion efficiency by opening and closing a path way between the FD203 and a third charge storage unit as the capacitance 208).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kobayashi with the system/method of primary reference to include a second conversion efficiency control transistor 
One would have been motivated to make a capacitance value of an input node of an amplifying transistor 205 variable (Kobayashi: see fig. 2 and par. [0027]).

Regarding claim 2, Lyu in the combination with Kobayashi discloses the solid-state imaging element according to claim 1, further comprising: 
a select transistor configured to output a signal of the amplified voltage (Lyu: see fig. 4 and pars. [0028], [0034], in which a row select transistor 406 configured to output a signal of the amplified voltage); and 
a driving circuit configured to drive each of the high- sensitivity-side transfer transistor, the low-sensitivity-side transfer transistor, the first conversion efficiency control transistors, and the select transistor (Lyu: see fig. 4 and pars. [0020], wherein a control circuitry 220 configured to control operational characteristics of pixel array 205 including the transistors 402, 401, FD422 and RS406).
The combination of Lyu and Kobayashi does not disclose a driving circuit configured to drive the second conversion efficiency control transistor. 
However, Kobayashi further teach that a driving circuit configured to drive the second conversion efficiency control transistor (Kobayashi: see fig. 1 and pars. [0023]-[0024], wherein a vertical scanning circuit 104 configured to control the pixel including the switch 207). 
These arts are analogous since they are both related to image sensor pixel structures. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention 
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Lyu and Kobayashi with the teachings of controlling the second conversion efficiency control transistor using the driving circuit as seen in Kobayashi since it is a known circuit for driving and controlling the transistors in a pixel and would provide similar and expected results for driving the second conversion efficiency control transistor.

Regarding claim 3, Lyu in the combination with Kobayashi discloses the solid-state imaging element according to claim 2, wherein the driving circuit causes the high-sensitivity-side transfer transistor to transfer the charge inside a period in which both the first and second conversion efficiency control transistors are switched off and also causes the select transistor to output a signal of the voltage as a first voltage signal (Lyu: see figs. 4-5 and pars. [0020], [0033], [0036], in which the control circuitry 220 cause the transistor 402 to transfer the charge inside a period in which the first and second conversion efficiency control transistors are off; and also causes the transistor 406 to output a signal of the voltage as a first voltage signal as in period readout of PD2 as shown in fig. 5. In addition, the Examiner takes the position that there is no second conversion efficiency control transistor in Lyu reference, so the Examiner interprets that the second conversion efficiency control transistor is off).

Regarding claim 5, Lyu in the combination with Kobayashi discloses the solid-state imaging element according to claim 2, wherein the driving circuit causes the low-sensitivity-side transfer transistor to transfer the charge inside a period in which the first conversion efficiency control transistor is switched on and the second conversion efficiency control transistor is switched off and also causes the select transistor to output a signal of the voltage as a third voltage signal (Lyu: see figs. 4-5 and pars. [0020], [0033], [0036], in which the control circuitry 220 cause the transistor 401 to transfer the charge inside a period in which the first conversion efficiency control transistors is on and the second conversion efficiency control transistor is off; and also causes the transistor 406 to output a signal of the voltage as a third voltage signal as in period readout of PD1 as shown in fig. 5. In addition, the Examiner takes the position that there is no second conversion efficiency control transistor in Lyu reference, so the Examiner interprets that the second conversion efficiency control transistor is off).

Regarding claim 16, Lyu in the combination with Kobayashi discloses an imaging device comprising: 
a high-sensitivity-side transfer transistor configured to transfer a charge from a high-sensitivity photodiode having a sensitivity higher than a predetermined sensitivity to a first charge storage unit; 
a low-sensitivity-side transfer transistor configured to transfer a charge from a low-sensitivity photodiode having a sensitivity lower than the predetermined sensitivity to a second charge storage unit; 
an amplification transistor configured to amplify a voltage of the first charge storage unit;
a first conversion efficiency control transistor configured to control a conversion efficiency of converting the charge to the voltage by opening and closing a pathway between the first and second charge storage units; 
a second conversion efficiency control transistor configured to control the conversion efficiency by opening and closing a pathway between the second charge storage unit and a third charge storage unit (see the analysis of claim 1); and 
a signal processing unit configured to perform predetermined signal processing on a signal of the amplified voltage (Lyu: see fig. 2 and pars. [0017], [0019], wherein a function logic 215 configured to perform predetermined signal processing on a signal of the amplified voltage).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (US 2013/0256510) in view of Kobayashi (US 2016/0027824) and further in view of Kobayashi (“Kobayashi-B”, US 2018/0249099).

Regarding claim 14, Lyu in the combination with Kobayashi discloses the solid-state imaging element according to claim 1, wherein 
the high-sensitivity-side transfer transistor, the low- sensitivity-side transfer transistor, and the first conversion efficiency control transistor is disposed in each of a plurality of pixel circuits arrayed in a two-dimensional matrix (Lyu: see fig. 4 and pars. [0024], [0028]-[0030], [0033], wherein the transistor 402, the transistor 401 and the dual floating diffusion switch 404 are each respectively disclosed in each of a plurality of pixel circuits arrayed in a two dimensional matris).
The combination of Lyu and Kobayashi does not disclose the second conversion efficiency control transistor is disposed in each of a plurality of pixel circuits arrayed in a two-dimensional matrix.
On the other hand, Kobayashi further teaches that the second conversion efficiency control transistor is disposed in each of a plurality of pixel circuits arrayed in a two-dimensional matrix (Kobayashi: see fig. 2 and pars. [0028], [0035], noted that the switch 207 is disposed in each of a plurality of pixel circuits arrayed in a two dimensional matrix).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kobayashi with the system/method of primary reference to include a second conversion efficiency control transistor disposed in each of a plurality of pixel circuits arrayed in a  two dimensional matrix.
One would have been motivated to make a capacitance value of an input node of an amplifying transistor 205 variable based on the state of the switch 207 for each pixel (Kobayashi: see fig. 2 and par. [0027]).
The combination of Lyu and Kobayashi does not disclose that one of a pair of pixel circuits adjacent in a predetermined direction among the plurality of pixel circuits is connected to a first signal line, while the other of the pair is connected to a second signal line.
However, Kobayashi-B teaches that one of a pair of pixel circuits adjacent in a predetermined direction among the plurality of pixel circuits is connected to a first signal line, while the other of the pair is connected to a second signal line (Kobayashi-B: see fig. 1 and par. [0025], in which a pair of pixel circuits 80 and 81 adjacent in a vertical direction among the plurality of pixel circuits is connected to a first signal line 165, while other of the pair of another column is connected to a second signal line 165).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kobayashi-B with the system/method of primary references to include one of a pair of pixel circuits adjacent in a predetermined direction among the plurality of pixel circuits is connected to a first signal line, while the other of the pair is connected to a second signal line.
One would have been motivated to read pixel signal of each column respectively.

Regarding claim 15, Lyu in the combination with Kobayashi and Kobayashi-B discloses the solid-state imaging element according to claim 14.
Lyu in the combination with Kobayashi and Kobayashi-B does not disclose that a first analog-to-digital converter configured to convert a first analog signal to a digital signal; 
a second analog-to-digital converter configured to convert a second analog signal to a digital signal; 
a first switch configured to treat a signal from one of the first and second signal lines as the first analog signal and output the first analog signal to the first analog-to-digital converter; and 
a second switch configured to treat a signal from the other of the first and second signal lines as the second analog signal and output the second analog signal to the second analog-to- digital converter.
However, Kobayashi-B further teaches that a first analog-to-digital converter configured to convert a first analog signal to a digital signal (Kobayashi-B: see fig. 1 and par. [0033], wherein a first analog-to-digital converter 180 of first column configured to convert a first analog signal of first column to a digital signal); 
a second analog-to-digital converter configured to convert a second analog signal to a digital signal (Kobayashi-B: see fig. 1 and par. [0033], wherein a second analog-to-digital converter 180 of second column configured to convert a second analog signal of second column to a digital signal); 
a first switch configured to treat a signal from one of the first and second signal lines as the first analog signal and output the first analog signal to the first analog-to-digital converter (Kobayashi-B: see fig. 1 and par. [0033], noted that a capacitance 190 configured to treat a signal from first signal line 165 as the first analog signal and output the first analog signal to the first analog-to-digital converter 180); and 
a second switch configured to treat a signal from the other of the first and second signal lines as the second analog signal and output the second analog signal to the second analog-to- digital converter (Kobayashi-B: see fig. 1 and par. [0033], noted that a capacitance 190 configured to treat a signal from second signal line 165 as the second analog signal and output the second analog signal to the second analog-to-digital converter 180).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kobayashi-B with the system/method of primary references to include a first analog-to-digital converter configured to convert a first analog signal to a digital signal; a second analog-to-digital converter configured to convert a second analog signal to a digital signal; a first switch configured to treat a signal from one of the first and second signal lines as the first analog signal and output the first analog signal to the first analog-to-digital converter; and a second switch configured to treat a signal from the 
One would have been motivated to input and convert analog signal of each column respectively. 

Allowable Subject Matter
Claims 4 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697             


/LIN YE/Supervisory Patent Examiner, Art Unit 2697